Citation Nr: 1704188	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  07-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

 The Veteran had active service from September 1959 to May 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Concerning the procedural history of the issue on appeal, in March 2010, the Board denied reopening the Veteran's claim for service connection for a back disability.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in February 2012, the Court vacated the Board's March 2010 decision and remanded the case to the Board for development consistent with the Memorandum Decision.  In October 2012, the Board reopened the issue on appeal and denied the reopened claim of entitlement to service connection for a back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc.  The Veteran appealed the October 2012 Board decision to the Court, and a December 2013 Memorandum Decision vacated the October 2012 Board decision and remanded the case to the Board for development consistent with the Memorandum Decision.  In July 2014, the Board remanded the case for additional development, to include obtaining a VA examination to determine whether the Veteran has a back disability that is causally related to service.  A December 2015 Board decision denied the claim of entitlement to service connection for a back disability, to include chronic residual disability of lumbar myositis and ruptured low back disc.  Again, the Veteran appealed the December 2015 Board decision to the Court.  In April 2016, the Court endorsed a Joint Motion for Remand and remanded the case to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In this case, the Veteran's attorney contends that service connection is warranted for a back disability.  Specifically, the Veteran asserts that his current back disability is related to an in-service injury, consisting of a fall off an airplane wing, for which he was hospitalized.  However, upon review of the medical evidence of record, the Board finds that an additional VA medical opinion is required prior to adjudication of the Veteran's claim.  

The Veteran was provided with a VA examination in August 2014, at which time he was diagnosed as having lumbar degenerative arthritis.  The VA examiner opined that the condition was "less likely than not" incurred in or caused by an in-service injury, event, or illness.  The VA examiner explained that he believed the Veteran's current back pain was the result of the normal aging process and was less likely than not due to an in-service injury or event.  The examiner noted that the service treatment records indicated that the Veteran was treated for myositis of the back in 1961, which completely resolved.  The examiner emphasized that the separation examination made no mention of continued sequela and that the Veteran participated in the high jump and boxing without complaints of back pain.  The examiner concluded that it was more likely than not that the Veteran's current back symptomatology was associated with the normal aging process.

In December 2016, the Veteran's attorney submitted additional evidence and argument, which included a private medical opinion from D. M., M.D, an orthopaedic surgeon.  Dr. D. M. reviewed the evidence of record and, in part, noted that the Veteran reported that he was admitted to the base hospital in January 1961 during active service, secondary to falling off the wing of a C 130 fuel tanker aircraft.  Dr. D. M. also questioned the adequacy of the August 2014 VA examiner's opinion as the VA examiner was not an orthopaedic surgeon.  It was also noted that the VA examiner's opinion that the Veteran's back disability was related to the aging process was incorrect.  Dr. D. M. opined that it was "at least as likely as not" that the Veteran's orthopaedic problem was chronic mechanical low back syndrome.  Dr. D. M. also stated that the precipitating event could be an acute injury or secondary to chronic low grade insults to the lumbar spine such as an antalgic gait.  Dr. D. M. explained that the traumatic event in this case was a fall off the wing of a C-130 fuel transport plane.  Dr. D. M. opined that it was "at least as likely as not" that the Veteran's present lumbar condition was the direct result of his 1961 injury that occurred when he fell off of the wing of a C-130 aircraft.

While the Board recognizes Dr. D. M.'s opinion, the Board finds that the evidence at this time is not sufficient to warrant an award of service connection.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

While Dr. D. M. has the requisite medical expertise, reviewed the evidence of record, conducted a telephonic interview with the Veteran, provided reasoning for the expressed opinions, citing to the evidence reviewed and medical treatise evidence, the opinion is lacking in probative value.  Dr. D. M.'s positive opinion, relating the Veteran's current back disability to active service, is based on the Veteran's report of an in-service injury-specifically, that he fell off of a wing of a C-130 fuel transport plane and was hospitalized for that injury in January 1961.  The service medical treatment records contain the report of hospitalization dated in January 1961.  There is no indication of an injury to the back and it was noted that there was no history of trauma, which calls into question the credibility of the Veteran's post-service report of having injured his back when falling off of a wing of an airplane.  In addition, while Dr. D. M. determined that the correct diagnosis for the Veteran's back disability is chronic low back syndrome, he did not explain or discuss the relevancy of the diagnosis of myositis provided in January 1961, which is defined by Dorland's Illustrated Medical Dictionary (31st ed. 2007) as an inflammation of a voluntary muscle.  In addition, Dr. D. M. did not address the significance, if any, of the Veteran's March 1963 separation report of medical examination which showed that his spine was clinically evaluated as normal or the Veteran's post-service injuries consisting of a fall at work in 1988 and a motor vehicle accident in 2000.  

In light of the above, the Board finds that a new VA examination and opinion is required concerning the nature and etiology of the claimed back disability, with consideration of the November 4, 2016 private medical opinion from D. M., M.D, an orthopaedic surgeon.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA medical examination with respect to his claimed back disability.  The claims folder must be made available for review.  Any indicated tests and studies must be completed.  Following review of the claims folder and examination of the Veteran, the examiner must respond to the following:

Is it at least as likely as not (50 percent probability or higher) that any back disability was incurred in or otherwise related to active service?

In providing the opinion, the examiner is asked to review and comment on Dr. D. M.'s November 4, 2016 opinion, to include the contention that the veteran's back disability is related to a fall off an airplane wing during active service in January 1961, Dr. D. M.'s diagnosis of chronic low back syndrome as opposed to the in-service diagnosis of myositis, the August 2014 VA examiner's opinion that the Veteran's back disability is related to the aging process, and the Veteran's post-service injuries in 1988 and 2000.  

Rationale must be provided for all opinions reached.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




